     Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 1 of 9 PageID #: 336




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


ROGER D. SMITH,

              Plaintiff,

v.                                                      Case No. 2:20-cv-00548

BRIAN PENICK, et al.,

              Defendants.


                        MEMORANDUM OPINION AND ORDER

       Pending before the court is Defendants’ Motion to Strike (ECF No. 12-1) seeking to

strike numerous allegations and exhibits from Plaintiff’s Verified Complaint (ECF No. 2)

as being immaterial and impertinent to his claims for relief against the named defendants.

Plaintiff has opposed the motion (ECF No. 20). For the reasons stated herein, it is hereby

ORDERED that the motion to strike is DENIED WITHOUT PREJUDICE.

                   I.      ALLEGATIONS IN VERIFIED COMPLAINT

       At the outset, identification of the named defendants and a discussion of the

allegations contained in the Verified Complaint is in order. Plaintiff has named the

following defendants:      Correctional Officer Samuel Pauley (“Pauley”) and Sergeant

Johnny Wilson (”Wilson”), who are alleged to have used excessive force against Plaintiff

by spraying chemical agents into his cell on the Quilliams II segregation unit at the Mount

Olive Correctional Complex (“MOCC”) on July 24, 2019; Captain Brian Penick (“Penick”),

a Supervisor of the Quilliams segregation units at MOCC; Jonathan Frame (“Frame”), the

Associate Superintendent of Security at MOCC; Donald Ames (“Ames”), the
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 2 of 9 PageID #: 337




Superintendent at MOCC; and Betsy Jividen (“Jividen”), the Commissioner of the West

Virginia Division of Corrections and Rehabilitation (WVDCR). Defendants Pauley and

Wilson are sued only in their individual capacity. Defendants Penick, Frame, Ames, and

Jividen, who are sued in both their individual and official capacities, will collectively be

referred to as the “Supervisory Defendants.”

        The Verified Complaint is 65 pages long and contains 266 paragraphs, with an

additional 92 pages of exhibits. Paragraphs 1-80 of the Verified Complaint introduce the

parties and then address the facts surrounding the July 24, 2019 events involving Plaintiff

and the conduct of Defendants Pauley and Wilson. (ECF No. 2 at 4-15, ¶¶ 7-80).

Defendants do not seek to have any of those paragraphs stricken.

        Paragraphs 81-102 allege facts surrounding a history, pattern, or practice of the

use of chemical agents against inmates in the Quilliams segregation units at MOCC, the

alleged implementation of a practice known as “Martial Law” and “Martial Law II or 2.0,”

the alleged overcrowding and understaffing of MOCC, and the Supervisory Defendants’

alleged knowledge of and deliberate indifference to such conduct and conditions. (Id. at

16-50, ¶¶ 81-201).

        Plaintiff contends that Pauley and Wilson’s conduct violated his rights under the

Eighth and Fourteenth Amendments (Counts I and II) and further constituted assault and

battery under West Virginia law (Count III). 1 (Id. at 50-56, ¶¶ 203-233). Plaintiff further

alleges that the Supervisory Defendants should be held liable due to their actual

knowledge of, and tacit authorization of, a pattern and practice of constitutional

violations by their subordinates through the excessive and unnecessary use of chemical


1Plaintiff’s other state law claim of intentional infliction of emotional distress (Count VI) (ECF No, 2 at 62-
63, ¶¶ 257-264) was dismissed as duplicative of the assault and battery claim by the presiding District Judge
on September 3, 2021. (ECF No. 22).

                                                      2
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 3 of 9 PageID #: 338




agents against Plaintiff and other inmates in the Quilliams segregation units (Count IV).

(Id. at 56-58, ¶¶ 234-242). He further contends that Defendants Frame, Ames, and

Jividen should be held liable for their actual knowledge of, and tacit authorization of or

deliberate indifference to, a serious risk to the health and safety of Plaintiff and other

inmates at MOCC due to chronic overcrowding and understaffing, which he further claims

has directly led to several unconstitutional uses of force (Count V). (Id. at 58-62, ¶¶ 243-

256). Plaintiff seeks monetary damages. (Id. at 63-64, “Relief”). The exhibits attached

to the Verified Complaint largely consist of grievance documents and responses, as well

as affidavits and documents drafted by Plaintiff and other inmates concerning the alleged

implementation of the “Marshal Law” policy at MOCC and addressing various uses of

chemical agents by MOCC staff on inmates in the Quilliams segregation units from 2012

until October of 2019. (ECF No. 2-1 at 1-92).

             II.   DEFENDANTS’ MOTION AND PLAINTIFF’S RESPONSE

       On October 6, 2020, Defendants filed the instant Motion to Strike (ECF No. 12-1).

Defendants assert that the Verified Complaint contains numerous superfluous historical

allegations that are immaterial or impertinent to Plaintiff’s causes of action arising out of

the July 24, 2019 incident. They further contend that the exhibits attached thereto consist

of unrelated evidentiary materials that are not “written instruments” that may be

considered integral to the complaint under Rule 10(c) of the Federal Rules of Civil

Procedure.    (ECF No. 13 at 5-8).      Thus, Defendants request that the court strike

paragraphs 83-107, 128-132, 134-157, 159-169, and 171-201 pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure, and that all exhibits attached thereto be stricken

pursuant to Rules 10(c) and/or 12(f). (Id.)



                                              3
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 4 of 9 PageID #: 339




        In the alternative, Defendants assert that, at the very least, Exhibits 1-18, 28, 30,

34-36, 41, and 42 should be stricken as violating Rule 12(f) because they are immaterial

and impertinent to the substantial issues of fact in this case. (Id. at 8). Defendants assert

that striking these allegations and documents will avoid unnecessary litigation because

the bulk of Plaintiff’s allegations in paragraphs 83-201 address issues involving other

inmates, other correctional officers or supervisory officials, and predate Plaintiff’s claims

of excessive force by five to seven years. 2 (Id. at 6-7).

        Plaintiff, on the other hand, emphasizes that motions to strike are disfavored and

he contends that none of his allegations or exhibits should be stricken because they “show

the modus operandi of the Defendants in their actions” and “establish[] the necessary

factual background for determination of Defendants’ actions.” (ECF No. 20 at 4). He

further contends that these allegations and exhibits show “the pattern of abusive

behaviour [sic] which the Defendants exhibit[] to inmates.” (Id.) Defendants did not file

a reply brief. Thus, the motion to strike is fully briefed and ready for resolution.

                                       III.    DISCUSSION

        This matter calls into question the pleading requirements and scope of supervisory

liability claims. In general, a pleading must include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see McCleary-

Evans v. Md. Dep’t of Transp., State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015)

(stating that this requirement exists “to give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007))). Nonetheless, the complaint must plead enough facts “to state a claim to


2  The undersigned notes that Plaintiff’s Verified Complaint also addresses uses of force against other
inmates that post-date his July 24, 2019 incident, as well as documents concerning Defendants’ responses
to his grievances and complaints concerning the July 24, 2019 that were rendered after that date.

                                                   4
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 5 of 9 PageID #: 340




relief that is plausible on its face.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193,

208 (4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. Stated another way, the factual allegations in the

complaint “must be sufficient ‘to raise a right to relief above the speculative level.’” Woods

v. City of Greensboro, 855 F.3d 639, 647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at

555). A complaint that alleges enough facts “to satisfy the elements of a cause of action

created by [the relevant] statute” will survive a motion to dismiss. Id. at 648 (quoting

McCleary-Evans, 780 F.3d at 585).

          In evaluating the sufficiency of a complaint, the court first “identif[ies] pleadings

that, because they are no more than conclusions, are not entitled to the assumption of

truth.”     Iqbal, 556 U.S. at 679.      The court then “assume[s] the[] veracity” of the

complaint’s “well-pleaded factual allegations” and “determine[s] whether they plausibly

give rise to an entitlement to relief.” Id. Review of the complaint is “a context-specific

task that requires [the court] to draw on its judicial experience and common sense.” Id.

“[T]o satisfy the plausibility standard, a plaintiff is not required to plead factual

allegations in great detail, but the allegations must contain sufficient factual heft to allow

a court, drawing on judicial experience and common sense, to infer more than the mere

possibility of that which is alleged.” Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447,

452 (4th Cir. 2017) (internal quotation marks omitted). While the court construes a pro

se plaintiff’s allegations “liberally,” the complaint must nonetheless “contain enough facts

to state a claim for relief that is plausible on its face.” Thomas v. Salvation Army S.

Territory, 841 F.3d 632, 637 (4th Cir. 2016).

                                                5
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 6 of 9 PageID #: 341




       This plausibility standard is especially important when a plaintiff is attempting to

hold a supervisor, who was not directly involved in the alleged misconduct, liable for the

alleged violation of the plaintiff’s constitutional rights based upon the supervisor’s tacit

authorization of or deliberate indifference to a widespread pattern and practice of such

misconduct. “It is well settled that, under § 1983, ‘supervisory officials may be held liable

in certain circumstances for the constitutional injuries inflicted by their subordinates.’”

Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). However, a supervisor can only be liable

for his or her own misconduct and cannot have § 1983 liability under a respondeat

superior or vicarious liability theory. Iqbal, 556 U.S. at 677; accord Slakan v. Porter, 737

F.2d 368, 372 (4th Cir. 1984); see also Johnson v. Balt. Police Dep't, 452 F. Supp. 3d 283,

304 (D. Md. 2020).

       Since Iqbal, the appellate courts have made it clear that a plaintiff must state more

than threadbare and conclusory allegations that a supervisor condoned misconduct by his

or her subordinates.      “[T]he rule demands more than bald accusations or mere

speculation.” Johnson, 452 F. Supp. 3d at 295. Rather, plaintiffs alleging supervisory

liability must show:

       (1) that the supervisor had actual or constructive knowledge that his
       subordinate was engaged in conduct that posed “a pervasive and
       unreasonable risk” of constitutional injury to citizens like the plaintiff; (2)
       that the supervisor's response to that knowledge was so inadequate as to
       show “deliberate indifference to or tacit authorization of the alleged
       offensive practices,”; and (3) that there was an “affirmative causal link”
       between the supervisor's inaction and the particular constitutional injury
       suffered by the plaintiff.

Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014) (alteration omitted) (quoting

Shaw, 13 F.3d at 799). Whether supervisory liability exists “is ordinarily [an issue] of fact,

not law.” Shaw, 13 F.3d at 799; see also Johnson, 452 F. Supp.3d at 304. Accordingly,


                                              6
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 7 of 9 PageID #: 342




Plaintiff must allege sufficient facts concerning these elements to state a proper claim

against each of the Supervisory Defendants.

       The first two factors are somewhat intertwined. With respect to the first factor,

Plaintiff must establish that the subordinate’s misconduct “is widespread, or at least has

been used on several different occasions[,] and that the conduct engaged in by the

subordinate poses an unreasonable risk of harm of constitutional injury.” Wilkins, 751

F.3d at 226 (quoting Shaw, 13 F.3d at 799). The second element, the supervisors'

deliberate indifference to the allegedly unconstitutional practices, can be established “by

demonstrating a supervisor's continued inaction in the face of documented widespread

abuses.” Id. (quoting Shaw, 13 F.3d at 799). In Slakan, the Fourth Circuit explained how

a plaintiff meets the “heavy burden” to show deliberate indifference:

       Ordinarily, [the plaintiff] cannot satisfy his burden of proof by pointing to a
       single incident or isolated incidents, for a supervisor cannot be expected to
       promulgate rules and procedures covering every conceivable occurrence
       within the area of his responsibilities. Nor can he reasonably be expected to
       guard against the deliberate criminal acts of his properly trained employees
       when he has no basis upon which to anticipate the misconduct. A
       supervisor's continued inaction in the face of documented widespread
       abuses, however, provides an independent basis for finding he either was
       deliberately indifferent or acquiesced in the constitutionally offensive
       conduct of his subordinates.

737 F.2d at 373 (internal citation omitted). Thus, a plaintiff bringing a claim grounded in

supervisory liability must allege a pattern of conduct providing reference to prior similar

incidents by officers under the management and administration of the supervisor. See

Devi v. Prince George's Cty., No. 16-cv-3790, 2017 WL 3592452, at *3 (D. Md. Aug. 21,

2017); Martinez v. Foster, No. 4:13-cv-59, 2017 WL 1251105, at *3 (E.D. Tex. Mar. 31,

2017) (“the ‘actions must have occurred for so long or so frequently that the course of




                                             7
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 8 of 9 PageID #: 343




conduct warrants the attribution . . . of knowledge that the objectionable conduct is the

expected, accepted practice of [ ] employees.’”)

       Federal Rule of Civil Procedure 12(f) provides that a court “may order stricken

from any pleading any insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter[;]” however, such motions are generally disfavored and will not be

granted unless the challenged allegations have no possible or logical connection to the

subject matter of the controversy and may cause some form of significant prejudice to a

party. Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir. 2001); Wright

& Miller, Fed. Prac. & Proc. § 1382. In most cases, a motion to strike should not be granted

unless “the matter to be stricken clearly could have no possible bearing on the subject of

the litigation.” Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F.Supp.2d 1048, 1057 (N.D. Cal.

2004). Where the motion involves background or historical material, a motion to strike

should not be granted unless the material is prejudicial to the opponent. LeDuc v.

Kentucky Cent. Life Ins. Co., 814 F. Supp. 820, 830 (N.D. Cal. 1992).

       Because Plaintiff must allege a supervisor’s actual knowledge of and acquiescence

to specific instances of similar conduct to establish a factual basis for his supervisory

liability claims, the undersigned cannot find that the challenged allegations in Plaintiff’s

Verified Complaint are immaterial or impertinent to the claims at issue. While the bulk

of Plaintiff’s allegations in support of his supervisory liability claims involve alleged uses

of force that significantly pre-date Plaintiff’s incident, and some of the allegations involve

officers and supervisors who are not defendants herein, the undersigned cannot find that

such allegations clearly have no possible connection to or bearing on the subject matter

of the litigation. Moreover, the potential prejudice to all Defendants from having to

defend against these allegations is not plainly apparent.

                                              8
    Case 2:20-cv-00548 Document 23 Filed 09/10/21 Page 9 of 9 PageID #: 344




       Nonetheless, the undersigned believes that the scope of Plaintiff’s supervisory

liability allegations could be narrowed and more properly pled.            Accordingly, the

undersigned finds that, in lieu of presently striking any allegations or exhibits, it is more

appropriate to schedule a status conference with the parties to address the proper scope

of Plaintiff’s claims and determine whether an amended pleading would be warranted.

Accordingly, it is hereby ORDERED that Defendants’ Motion to Strike (ECF No. 12-1) is

DENIED WITHOUT PREJUDICE and, by separate order, the undersigned will

schedule a status conference to address these matters. Defendants have no obligation to

respond to Plaintiff's Verified Complaint pending further order of the court after the

status conference.

       The Clerk is directed to mail a copy of this Memorandum Opinion and Order to

Plaintiff and to transmit a copy to counsel of record.

       ENTER:        September 10, 2021




                                             9
